DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 2 is objected to because of the following informalities:  in claim 2 line 3, “rotates at higher angular speed” should be changed to --rotates at a higher angular speed-- to be grammatically correct.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2 lines 3-4, it is unclear what is meant by “the drive motor in is speed adjustable and closed-loop controllable”.  The examiner notes that in further interpreting 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Publication 2016/0268937 to Hidaka.
Referring to claims 1, 4 and 6-8, Hidaka teaches a pump assembly comprising:
an electrical drive motor (4) (Fig. 1 paragraph [0037]); 
at least one impeller (80) which is rotatingly driven by the electrical drive motor (4) (Fig. 1 paragraph [0037]);  and
a control device (90) which activates the drive motor (4) (Fig. 1; paragraph [0061]), 
wherein the control device (90) is configured to selectively activate the drive motor (4) in at least one first operating mode (after time t7, section VI) or in a second operating mode (at times t1-t6, sections II-IV), wherein in the first operating mode (after time t7, section VI), the drive motor (4) is activated by the control device (90) such that a rotor (50) of the drive motor (4) continuously rotates for producing a flow and a pressure at the impeller (80) (because the motor is operated with a current “under the control”, the impeller must be producing a flow and pressure), and in the second operating mode 
wherein the control device (90) is configured such that in the second operating mode (at times t1-t6, sections II-IV), the drive motor (4) is controlled by the control device (90) with an open-loop (at time t4, the current is changed from I2 to I3 without any dependence on feedback which is open-loop control) (paragraph [0149]),
wherein the control device (90) comprises a frequency converter (Figures 1 and 4; paragraphs [0061]-[0067], wherein it is disclosed that an inverter drive is used to provide a variable frequency drive to the motor and a variable frequency drive is a type of frequency converter),
wherein the control device (90) is configured such that a number and/or a size of the individual angular steps, in which the rotor (50) is moved in the second operating mode (at times t1-t6, sections II-IV), is selectable (paragraph [0149], wherein even though Hidaka is silent as to the details of the disclosed stepwise control, a number and size of the individual angular steps disclosed must be either set by the initial design of the control device, or selectable by a user if the control device is so designed to accept and use such an input, but either way the number and size of the individual angular steps is therefore selectable), and
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2016/0268937 to Hidaka.
Referring to claim 2, Hidaka teaches all the limitations of claim 1, as detailed above, but is silent as to the speeds resulting from the various currents applied and speeds resulting during the various operating modes taught.  However, Hidaka teaches that the current supplied to the motor during the various operating modes results in a speed (paragraph [0129]) and that the resulting speed must be above a certain threshold in order to detect the induced voltage, but below a certain speed so as to minimize the risk of damaged caused by collision stress when the shaft collides with the In re Aller, 105 USPQ 233), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Referring to claim 5, Hidaka teaches all the limitations of claim 1, as detailed above, but is silent as to the drive motor frequencies resulting from the various currents applied during the various operating modes taught.  However, Hidaka teaches that the current supplied to the motor during the various operating modes results in a frequency of operation (speed) (paragraph [0129]) and that the resulting frequency of operation (speed) must be above a certain threshold in order to detect the induced voltage, but below a certain frequency of operation (speed) so as to minimize the risk of damaged caused by collision stress when the shaft collides with the impeller (paragraphs [0129] and [0130]-[0134]).  Accordingly the frequency of the drive motor during the various operating modes is a result effective variable.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the control device configured such that in the second operating mode, the drive motor is activated by the control device at a frequency < 10 Hertz, since it has been held that where the In re Aller, 105 USPQ 233), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2016/0268937 to Hidaka in view of U. S. Patent Publication 2005/0008496 to Tsubouchi.
Hidaka teaches all the limitations of claim 1, as detailed above, and Hidaka further teaches that the control device (90) is configured such that in the first operating mode (after time t7, section VI), the drive motor (4) speed is “driven under the control” (Fig. 11; paragraph [0136]), but is silent as to the details of “the control”.  Tsubouchi teaches a pump assembly wherein:
a control device (6) is configured such that in an operating mode, a drive motor (34) speed is adjustable by closed-loop control (paragraphs [0022]-[0024], wherein it is disclosed that during the operation, sensors used to determine if a failure has occurred at which time the control device changes the speed of the motor).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump apparatus taught by Hidaka with the closed-loop control taught by Tsubouchi in order to prevent operation when a failure has occurred, thereby limiting any damage which results from such a failure.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over   U. S. Patent Publication 2016/0268937 to Hidaka in view of U. S. Patent 4,262,786 to Taylor.
Hidaka teaches all the limitations of claim 1, as detailed above, including the rotor (50) in the drive motor (4) driving the impeller (80) (Fig. 1; paragraphs [0037] and [0038]), but does not teach a coupling and further moveable component.  Taylor teaches a pump assembly wherein:
the drive motor (14), in addition to being coupled to at least one pump section (18), is coupled to at least one further movable component (another pump section) via a releasable coupling (30), the releasable coupling (30) is rotation-direction dependently releasable such that in a first rotation direction the releasable coupling is engaged and in the opposite second rotation direction the releasable coupling is released, and the releasable coupling (30) is formed at a face end of a motor shaft (28) of the motor (14) and has a saw-tooth profile (the inner periphery of 32 is saw toothed) (Figures 1-4; col. 2 lines 24-26 and col. 2 line 67 - coil. 3 line 25).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump apparatus taught by Hidaka with the at least one further movable component and releasable coupling taught by Taylor in order to use the same drive motor for multiple pumping sections and to provide a way of disengaging the pumping sections for maintenance (Figures 1-4; col. 2 lines 24-26 and col. 2 line 67 - coil. 3 line 25).
Claims 9, 12, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2016/0268937 to Hidaka in view of German Patent Publication DE1958277 to Schichl.
Hidaka teaches all the limitations of claim 1, as detailed above, including the rotor (50) in the drive motor (4) driving the impeller (80) (Fig. 1; paragraphs [0037] and [0038]), but does not teach a coupling and further moveable component.  Schichl teaches a pump assembly wherein:
a drive motor (in 2 and having shaft 3), in addition to being coupled to at least one impeller (6), is coupled to at least one further movable component (7) via a releasable coupling, wherein the at least one further movable component (7) is a valve element part of a mixing valve and/or switch-over valve, and the valve element (7) is configured and arranged such that the valve element (7) is rotatingly movable between at least two switching positions (“the various desired rotational positions”); a rotation axis of the valve element (7) is arranged aligned to a rotation axis of the drive motor (in 2 and having shaft 3, which is aligned with the rotation axis of the motor), and wherein the pump assembly is configured as a circulation pump assembly (Figures 2 and 3; paragraphs [0001] and [0027]-[0029]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump apparatus taught by Hidaka with the at least one further movable component and releasable coupling in a circulation pump assembly taught by Taylor in order to use the same drive motor for controlling the operation of a mixer valve for control of the flow in a circulating system for circulating fluid in a water heating system (Figures 2 and 3; paragraphs [0001] and [0027]-[0029]).
Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach a pump assembly comprising all the limitations of claims 1, 9, 12 and 14, but more specifically wherein the valve element is arranged in the pump assembly such that the valve element comprises a pressure surface, upon which a pressure prevailing at the outlet side of the at least one impeller acts, and the valve element is movably mounted in a direction transverse to the pressure surface between a bearing position, in which the valve element bears on at least one contact surface, and a released position, in which the valve element is released or distanced to the contact surface, wherein a restoring element is provided, said restoring element producing a restoring force which is directed oppositely to the pressing force which is produced by the pressure on the pressure surface.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Siber teaches a mixing pump with a coupled mixing valve, but does not teach the claimed speed control.  Aarestrup teaches a pump assembly with a frequency converter for speed control.  Ohtsuka teaches a coupling having a saw tooth design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746